IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RICHARD G. BATES, CAROLE A. BATES         : No. 650 MAL 2019
AND STEPHANIE BARKER,                     :
                                          :
                   Petitioners            : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
ARMSTRONG WORLD INDUSTRIES INC.,          :
BRENNTAG NORTHEAST, INC., BARLEY          :
SNYDER, LLP, BARNES & THORNBURG,          :
LLP AND MORGAN LEWIS & BOCKIUS,           :
LLP,                                      :
                                          :
                   Respondents            :
                                          :
                                          :
                                          :
                                          :
PETITION OF: RICHARD G. BATES,            :
BATES AND STEPHANIE BARKER                :


                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.